J-S26036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 JOSEPH ADAIRE                           :
                                         :
                    Appellant            :   No. 1616 EDA 2018

            Appeal from the Judgment of Sentence April 25, 2018
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0000133-2017


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                         FILED JUNE 17, 2019

     Joseph Adaire (Adaire) appeals from the judgment of sentence of three

to twenty-three months’ incarceration imposed following his non-jury trial

convictions for various counts of Driving Under the Influence (DUI) and DUI

with a Suspended License (DUI-S).      He challenges the sufficiency of the

evidence for the DUI-S charge and the trial court’s denial of his motions to

suppress.   We affirm in part, reverse in part, and remand for further

proceedings.

     On May 30, 2016, shortly before 9:00 p.m., Officer Ryan Kolb was

parked and monitoring traffic when he observed Adaire drive past his location.

The officer believed some of the windows were illegally tinted and followed.

Officer Kolb ran the plates and learned the vehicle was owned by Joseph

Adaire whose driver’s license was suspended due to a DUI conviction. Officer


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S26036-19


Kolb suspected that the driver was Adaire because the records check indicated

the vehicle’s owner lived less than a mile from their location. Additionally, the

check stated that Adaire was born in 1962 and the driver appeared to be

approximately fifty years old. Officer Kolb then stopped Adaire’s car.

        During the ensuing discussion, Officer Kolb observed indicia of

intoxication and, following Adaire’s performance on field sobriety tests,

handcuffed and placed Adaire in the back of the patrol vehicle. Officer Kolb

then “said something to the effect of ‘I have to take you to the hospital, a

nurse is going to draw your blood.             Is that okay?’   And he agreed.”   N.T.

Suppression, 11/1/17, at 18. He transported Adaire to the hospital where

Officer Kolb “advised him again” when the nurse entered the room. “Again, I

don't recall my exact words, but I said, "The nurse is going to take two vials

of blood. ‘Are you okay with this?’ or ‘you are okay with this; correct?’ And

then he agreed.”       Id. at 19.    Officer Kolb did not read any of the DL-261

____________________________________________


1   The Commonwealth Court has described the DL-26 form as follows:

        Beginning on February 1, 2004, Section 1547(b)(2)(ii) of the
        Vehicle Code required a police officer to warn a licensee stopped
        on suspicion of driving under the influence (DUI) that the
        licensee’s refusal to submit to a blood test would subject the
        licensee to enhanced criminal penalties. Section 9.1 of Act of
        September 30, 2003, P.L. 120. Officers followed that requirement
        by reading from DOT Form DL–26, a portion of which tracked that
        statutory language.

Garlick v. Commonwealth, Department of Transportation, 176 A.3d
1030, 1032 (Pa. Cmwlth. 2018) (footnote omitted). Precedents have stated



                                           -2-
J-S26036-19


warnings as his department’s policy was to “only read DL-26 if they refuse.”

Id. at 34. A nurse drew Adaire’s blood and testing established a blood alcohol

content level of .163 and the presence of methamphetamine and oxycodone.

       Adaire was charged with a litany of DUI crimes and he filed a motion to

suppress on two grounds.           First, he alleged that the seizure was invalid

because Officer Kolb stopped Adaire for a window tint violation and he lacked

the authority to do so. Second, he challenged the validity of his consent to

the blood draw.        The court denied the motions following an evidentiary

hearing.

       After a stipulated non-jury trial, the trial court found Adaire guilty of the

DUI and DUI-S charges. The trial court found that Officer Kolb had reasonable

suspicion to stop Adaire because he:             observed the driver and could

approximate his age; obtained information that Adaire owned the vehicle and

had a suspended license; and knew that Adaire’s residence was less than a

mile away. The trial court also found that the Commonwealth established that

Adaire had actual notice of his license suspension by putting into evidence

that notice of his suspension was mailed to him on January 22, 2013, and was

restored on August 4, 2016. The trial court also determined that statements


____________________________________________


that officers are required to issue some type of warning. “The law has always
required that the police must tell the arrestee of the consequences of a refusal
to take the test so that he can make a knowing and conscious choice.” See
Commonwealth, Department of Transportation v. O'Connell, 555 A.2d
873, 877 (Pa. 1989).


                                           -3-
J-S26036-19


made to Officer Kolb demonstrated Adaire’s knowledge that his license was

suspended.

       As to not suppressing the blood test, the trial court’s analysis found that

the implied consent warning contained in 75 Pa.C.S. § 1547(b)(2) operates in

a conditional manner. “I find that there is no requirement that the officer read

1547(b)(1) warnings since the defendant in this particular case had not

refused.” N.T. Stipulated Trial, 4/25/18, at 6. Because (b)(1) states “If any

person placed under arrest for a violation of section 3802 is requested to

submit to chemical testing and refuses to do so,” the trial court determined

that (b)(2) is not triggered. The trial court instead determined that Adaire

gave actual consent to search.

       Adaire then took this appeal. For the following reasons, we find that the

trial court correctly denied suppression on the first ground but erroneously

denied suppression of the blood results.2 We, therefore, reverse and remand

for further proceedings.

                                               I.

       Before addressing the suppression issues, we first decide whether the

evidence was sufficient to support the conviction for DUI-S.                 See

Commonwealth v. Toritto, 67 A.3d 29, 33 (Pa. Super. 2013) (“Because a



____________________________________________


2 We address the first ground because success on those grounds would
preclude the Commonwealth from proceeding on any of the charges.


                                           -4-
J-S26036-19


successful sufficiency of the evidence claim warrants discharge on the

pertinent crime, we must address this issue first.”).    Because all that the

Commonwealth established was that his license suspension was mailed,

Adaire contends the evidence is insufficient to establish that he had knowledge

that his license was suspended. As explained in Commonwealth v. Vetrini,

734 A.2d 404 (Pa. Super. 1999):

      [T]he Commonwealth must prove that the defendant had actual
      notice that his license had been suspended or revoked. Merely
      establishing that notice was mailed is not sufficient by itself to
      show actual notice. The Commonwealth must establish actual
      notice which may take the form of a collection of facts and
      circumstances that allow the fact finder to infer that a defendant
      has knowledge of suspension.

Id. at 407 (citations and quotation marks omitted).

      However, we have recognized the difficulties in establishing actual

notice:

      Notice is a question of fact, and anything that proves knowledge
      or is legal evidence showing that knowledge exists can be
      sufficient. As a practical matter, in most cases it is virtually
      impossible for the Commonwealth to prove positively that the
      defendant received express actual notice of suspension; only the
      defendant would have such knowledge. The Commonwealth,
      relying only upon the facts and circumstances of a case, can, at
      best, impute such knowledge to the defendant. To hold otherwise
      would make the provisions of § 1543 virtually unenforceable and
      unworkable.

Commonwealth v. Crockford, 660 A.2d 1326, 1330 (Pa. Super. 1995)

(footnote omitted).      Relevant evidence includes statements indicating

knowledge of the suspension. See Commonwealth v. Baer, 682 A.2d 802,

805 (Pa. Super. 1996).

                                     -5-
J-S26036-19


       Here, the Commonwealth submitted a certified copy of Adaire’s driving

record establishing that his license was suspended in 2012 for a DUI and was

restored on August 4, 2016, about two months after this incident.

Additionally, Adaire introduced the police reports in this case.     The report

states that when Officer Kolb made contact with Adaire, “Adaire immediately

asked me if I could ‘help him out,’ because his license is suspended and he

had only been driving ‘around the block.’” See Exhibit DS-1B.3

       We find that this evidence was sufficient. In Crockford, we found that

the evidence was sufficient to establish actual notice because of “three crucial

facts: 1) appellant’s license had been suspended for a DUI offense; 2) notice

of appellant’s suspension had been mailed by PennDOT on October 28, 1992;

and 3) appellant failed to produce a current driver’s license when he was

stopped on March 1, 1993.” Id. at 1331 (footnote omitted). This case is

similar with respect to the first two facts and Adaire did not produce a driver’s

license, which is not surprising given his statement demonstrating knowledge

of the suspension. All of this is evidence that Adaire had actual knowledge of

his driver’s license suspension.

____________________________________________


3 Adaire concedes in his brief that Officer’s Kolb report makes this comment
but argues that Officer Kolb did not testify to that at trial. Adaire notes that
“help [me] out” could have referred to the fact he was committing a DUI
offense. We agree that is a plausible interpretation, but the sufficiency
standard of review does not require this Court to give the benefit to the losing
party’s preferred interpretation of the evidence.




                                           -6-
J-S26036-19


                                               II.

       Adaire’s first suppression claim4 is that Officer Kolb stopped his vehicle

for a window tint violation5 because “the license suspension was never

mentioned in the police incident report and the tint was all that was

mentioned.”      Adaire’s Brief at 17.           He argues that Officer Kolb lacked

reasonable suspicion to investigate a window tint violation as he stated on

direct examination that he could see inside the vehicle.

       However, the transcript reveals that the tint merely drew Officer Kolb’s

attention, prompting him to run Adaire’s plates. “[W]hat drew my attention



____________________________________________


4 “[An appellate court’s] standard of review in addressing a challenge to the
denial of a suppression motion is limited to determining whether the
suppression court’s factual findings are supported by the record and whether
the legal conclusions drawn from those facts are correct.” Commonwealth
v. Boyd Chisholm, 198 A.3d 407, 411 (Pa. Super. 2018) (citation omitted).
“Because the Commonwealth prevailed before the suppression court, we may
consider only the evidence of the Commonwealth and so much of the evidence
for the defense as remains uncontradicted when read in the context of the
record as a whole.” Id. (citation omitted). “Where the suppression court’s
factual findings are supported by the record, [the appellate court] is bound by
[those] findings and may reverse only if the court’s legal conclusions are
erroneous.” Id. (citation omitted). “Where ... the appeal of the determination
of the suppression court turns on allegations of legal error, the suppression
court’s legal conclusions are not binding on an appellate court, whose duty it
is to determine if the suppression court properly applied the law to the facts.
Thus, the conclusions of law of the courts below are subject to [ ] plenary
review.” Id. (citation omitted).

5 “No person shall drive any motor vehicle with any sun screening device or
other material which does not permit a person to see or view the inside of the
vehicle through the windshield, side wing or side window of the vehicle.” 75
Pa.C.S. § 4524(e)(1).


                                           -7-
J-S26036-19


was the window tint.    I then followed the vehicle. At that point I ran the

registration. And there is maybe a 20 second delay where I am following the

car prior to stopping it where I confirmed all that info.” N.T. Suppression,

11/1/17, at 49. Adaire emphasizes the fact that the police report does not list

the DUI-S charge which “proves” that the window tint violation was the reason

for his stop. However, he cites no case for the proposition that a police officer

is limited to the information contained in his report when testifying as to why

he stopped the vehicle.    The omission of that information from the report

merely goes to the officer’s credibility. The trial judge credited Officer Kolb’s

testimony regarding the reasons for the stop and we must defer to that

finding.

      In the alternative, Adaire argues that Officer Kolb’s observations were

insufficient to permit a stop since he would not have been “able to determine

[Adaire’s] age from a view of 1-2 seconds when it was dark out at night.” Id.

He argues that this case is akin to Commonwealth v. Andersen, 753 A.2d

1289 (Pa. Super. 2000), where we determined that a traffic stop for a

suspended driver’s license offense was invalid.

      Andersen     examined    whether    the   officer   had   “articulable   and

reasonable grounds to suspect that a violation of the Vehicle Code had

occurred,” and that phrase was interpreted as equivalent to probable cause.

Id. at 1291-92. In Andersen, the officers only knew only that the vehicle

was owned by Andersen and that Andersen had a suspended license.               We


                                      -8-
J-S26036-19


found that was insufficient to establish probable cause for the stop because it

was based on a mere assumption that Andersen was the driver.

      However, “articulable and reasonable grounds” came from the then-

effective statute, 75 Pa.C.S. § 6308(b). In 2003, the statute was amended

and a traffic stop is now permitted on reasonable suspicion if it serves an

investigatory purpose. Commonwealth v. Feczko, 10 A.3d 1285, 1287 (Pa.

Super. 2010) (en banc) (“The present form of Section 6308(b) reflects its

amendment by the Pennsylvania Legislature in 2004, which inserted a

reasonable suspicion standard.”).

      All that Officer Kolb had to have was reasonable suspicion of DUI-S

based on the information known to him, not probable cause like the officers

in Andersen. And, unlike the officers in Andersen, Officer Kolb had much

more than a mere hunch or assumption that Adaire was the driver. He could

roughly identify the driver’s age and the vehicle was less than one mile from

the vehicle owner’s registered address. The vehicular stop clearly served an

investigative purpose as Officer Kolb could make contact with the driver and

determine whether it was, in fact, Adaire. Accordingly, we find that the trial

court properly denied the portion of the suppression motion seeking to

invalidate the stop and all its fruits.

                                          III.

      Adaire also argues that his consent to the blood draw was involuntary

because Officer Kolb did not give any warnings about the blood draw or a right


                                          -9-
J-S26036-19


to refuse the blood draw. He contends that Officer Kolb’s failure to comply

with 75 Pa.C.S. § 1547(b)(2) vitiates the voluntariness of Adaire’s consent

and the results of the test should be suppressed.          The Commonwealth

contends that the implied consent law does not apply because Adaire gave

actual consent, which is an exception to the Fourth Amendment separate and

apart from implied consent. To address this issue, it is necessary to examine

what warnings are required or not required when an officer requests to draw

blood.

                                       A.

      When a motorist is arrested for DUI, police inquiry as to whether the

suspect will take a chemical test is not an interrogation and no Miranda

warnings are required. If the driver chooses to refuse, the police can still take

a blood draw without violating the defendant’s Fifth Amendment right against

self-incrimination. Schmerber v. California, 384 U.S. 757 (1966). In those

cases, drawing blood requires a search warrant or another exception to the

warrant requirement. See e.g. Missouri v. McNeely, 569 U.S. 141 (2013).

In Birchfield v. North Dakota, ––– U.S. ––-–, 136 S.Ct. 2160 (2016), the

United States Supreme Court held that blood tests do not fall under the search

incident to arrest exception.    As a result, imposing criminal penalties on

individuals who refuse to submit to a blood draw is impermissible.

      However, when a person refuses to take a blood test or a breath test,

then civil penalties may be imposed, including the loss of a driver’s license.


                                     - 10 -
J-S26036-19


“[E]very State also has long had what are termed ‘implied consent laws.’

These laws impose penalties on motorists who refuse to undergo testing when

there is sufficient reason to believe they are violating the State's drunk-driving

laws.”     Birchfield, 136 S.Ct. at 2166.     In pertinent part, Pennsylvania’s

implied consent law post-Birchfield imposes significant civil penalties if a

person does not consent. It also provides the driver a right to refuse chemical

testing:

      (a) General rule.--Any person who drives, operates or is in
      actual physical control of the movement of a vehicle in this
      Commonwealth shall be deemed to have given consent to one or
      more chemical tests of breath or blood for the purpose of
      determining the alcoholic content of blood or the presence of a
      controlled substance if a police officer has reasonable grounds to
      believe the person to have been driving, operating or in actual
      physical control of the movement of a vehicle in violation of
      section 1543(b)(1.1) (relating to driving while operating privilege
      is suspended or revoked), 3802 (relating to driving under
      influence of alcohol or controlled substance) or 3808(a)(2)
      (relating to illegally operating a motor vehicle not equipped with
      ignition interlock).

      (b) Civil penalties for refusal.--

              (1) If any person placed under arrest for a violation
              of section 3802 is requested to submit to chemical
              testing and refuses to do so, the testing shall not
              be conducted but upon notice by the police officer,
              the department shall suspend the operating privilege
              of the person as follows:

                                   ***

              (2) It shall be the duty of the police officer to
              inform the person that:

                   (i) the person’s operating privilege will be
                   suspended upon refusal to submit to

                                     - 11 -
J-S26036-19


                     chemical testing and the person will be
                     subject to a restoration fee of up to
                     $2,000; and

                     (ii) if the person refuses to submit to
                     chemical breath testing, upon conviction
                     or plea for violating section 3802(a)(1),
                     the person will be subject to the penalties
                     provided in section 3804(c) (relating to
                     penalties).

75 Pa.C.S. § 1547 (emphases added).

        Because a driver who has been asked to submit to chemical testing and

is given Miranda warnings might mistakenly believe or be confused about

whether he could refuse the test, our Supreme Court in Commonwealth,

Department of Transportation v. O'Connell, 555 A.2d 873 (Pa. 1989),6


____________________________________________


6   At the time of O’Connell, 75 Pa.C.S. § 1547(b) provided as follows:

        B. Suspension for refusal

        (1) If any person placed under arrest for a violation of section
        3731 (relating to driving under influence of alcohol or controlled
        substance) is requested to submit to chemical testing and refuses
        to do so, the testing shall not be conducted but upon notice by the
        police officer, the department shall suspend the operating
        privilege of the person for a period of 12 months.

        (2) It shall be the duty of the police officer to inform the person
        that the person’s operating privilege will be suspended upon
        refusal to submit to chemical testing.

        (3) Any person whose operating privilege is suspended under the
        provisions of this section shall have the same right of appeal as
        provided for in cases of suspension for other reasons.

O’Connell, 555 A.2d at 874 n.1.


                                          - 12 -
J-S26036-19


held that before a motorist was required to take a test the officer must

specifically inform the motorist (1) that his driving privileges will be suspended

for one year if he refuses chemical testing; and (2) that his Miranda rights

do not apply to chemical testing.        See Commonwealth, Department of

Transportation v. Ingram, 648 A.2d 285 (Pa. 1994).

      In Commonwealth, Department of Transportation, Bureau of

Driver Licensing v. Boucher, 691 A.2d 450 (Pa. 1997), the Court found that

because the motorist failed to express a state of confusion regarding his

obligations once he was given his Miranda rights, no additional instructions

were required under O’Connell. Boucher reiterated the necessity of giving

O’Connell warnings even when there is no confusion regarding the warnings

explaining:

      [T]he lineage of decisions beginning with O'Connell have
      established the following principles:

              (1) the provisions of the Implied Consent Law which
              require a motorist to submit to chemical sobriety
              testing or face the temporary loss of driving privileges
              have the potential to create confusion for the
              motorist; (2) in order to guarantee that a motorist
              makes a knowing and conscious decision on whether
              to submit to testing or refuse and accept the
              consequence of losing his driving privileges, the police
              must advise the motorist that in making this decision,
              he does not have the right to speak with counsel, or
              anyone else, before submitting to chemical testing,
              and further, if the motorist exercises his right to
              remain silent as a basis for refusing to submit to
              testing, it will be considered a refusal and he will suffer
              the loss of his driving privileges; (3) the duty of the
              officer to provide the O'Connell warnings as
              described herein is triggered by the officer’s request

                                        - 13 -
J-S26036-19


            that the motorist submit to chemical sobriety testing,
            whether or not the motorist has first been advised of
            his Miranda rights.

      Commonwealth, Department of Transportation v. Scott, 684
      A.2d 539, 545 (Pa. 1996),

      We held in Scott that whenever a motorist is requested to submit
      to chemical sobriety testing, the motorist must be provided with
      O'Connell warnings regardless of whether Miranda rights have
      been given and regardless of whether the motorist exhibits
      confusion concerning his rights when asked to submit to testing.
      Id., at 252, 684 A.2d at 545–546.

Id. at 453–54. Police are thus required to give the warning embodied in the

DL-26 at the time the request is made to the driver, not only after a refusal.

      To summarize, 75 Pa.C.S. § 1547(b) provides that when a police officer

requests chemical testing, the officer must first read the DL-26 warnings; once

informed, the driver has the choice of complying or suffering the consequences

of refusing chemical testing; and, if the driver refuses, the police cannot obtain

a blood test under the implied consent statute.

                                       IV.

      Very recently, in Commonwealth v. Krenzel, --- A.3d ---, 2019 PA

Super 159 (Pa. Super. May 20, 2019), this Court addressed this exact issue,

i.e., whether consent to testing is vitiated if the statutory warnings are not

given. In that case, after conducting a series of field sobriety tests, the driver

consented after the police officer asked the driver if she was willing to submit

to a blood test. As here, the police officer never provided any of the DL-26

warnings that 75 Pa.C.S. § 1547(b)(2) require. We found that absent reading


                                     - 14 -
J-S26036-19


the DL-26 warnings, the consent was not voluntary and any results of the

blood draw must be suppressed.

      In doing so, Krenzel relied on our Supreme Court’s decision in

Commonwealth v. Myers, 164 A.3d 1162 (Pa. 2017). In Myers, a police

officer arrested the driver for DUI and arranged his transport to the hospital

for medical attention.   Another officer was dispatched to the hospital but

shortly before his arrival medical staff administered medication that rendered

Myers unconscious. The officer nevertheless attempted to inform the driver

of the consequences if he did not consent. The Myers Court determined that

even an unconscious driver has the statutory right to refuse testing. In so

finding, our Supreme Court stated:

      Subsection 1547(b)(1) confers upon all individuals under arrest
      for DUI an explicit statutory right to refuse chemical testing, the
      invocation of which triggers specified consequences. See 75
      Pa.C.S.A. § 1547(b)(1) (“If any person placed under arrest for
      DUI is requested to submit to chemical testing and refuses to do
      so, the testing shall not be conducted[.]”). Under this statutory
      scheme, a motorist placed under arrest for DUI has a critical
      decision to make. The arrestee may submit to a chemical test and
      provide the police with evidence that may be used in a subsequent
      criminal prosecution, or the arrestee may invoke the statutory
      right to refuse testing, which: (i) results in a mandatory driver’s
      license suspension under 75 Pa.C.S.A. § 1547(b)(1); (ii) renders
      the fact of refusal admissible as J-A07005-19 - 9 - evidence in a
      subsequent DUI prosecution pursuant to 75 Pa.C.S.A. § 1547(e);
      and (iii) authorizes heightened criminal penalties under 75
      Pa.C.S.A. § 3804(c) if the arrestee later is convicted of DUI. In
      very certain terms, [the Supreme] Court has held that, in
      requesting a chemical test, the police officer must inform the
      arrestee of the consequences of refusal and notify the arrestee
      that there is no right to consult with an attorney before making a
      decision. See [Com., Dept. of Transp., Bureau of Traffic
      Safety v.] O'Connell, 555 A.2d [873,] 877–878 (Pa. 1989). “An

                                     - 15 -
J-S26036-19


         arrestee is entitled to this information so that his choice to take a
         chemical test can be knowing and conscious.” Id. at 878. The
         choice belongs to the arrestee, not the police officer.

Myers, 164 A.3d at 1170–1171 (some case citations, original brackets, and

footnote omitted) (emphasis added).            A plurality of the Court7 went on to

state:

         Our implied consent statute is not an ipso facto authorization to
         conduct a chemical test. Rather, it is the statutory mechanism by
         which a police officer may seek to obtain voluntary consent,
         unique to this context in that the law prescribes consequences for
____________________________________________


7  This portion of the opinion, which addressed the constitutionality of the
implied consent scheme, was joined only by Justices Donohue and Dougherty.
The quoted analysis by Justice Wecht addressed actual consent with explicit
reference to “the statutory mechanism by which a police officer may seek to
obtain voluntary consent[.]” Id. at 1176. Thus, under this view, actual
consent must be procured by compliance with the statutory mechanisms,
which includes the officer’s duties to inform under (b)(2). “The opportunity
to make a knowing and conscious choice—to decide whether to provide actual,
voluntary consent or to exercise the right of refusal—is essential in every
situation in which police officers seek to rely upon the implied consent law
instead of upon a search warrant.” Id. at 1177. As a result, a necessary
condition of “actual, voluntary consent” in this context is knowing the
consequences of refusal. Justice Todd, the fourth vote, joined the portion of
Myers stating:

         As noted, the implied consent statute, itself, states that “[i]t shall
         be the duty of the police officer” to inform the arrestee of the
         consequences of refusal.        75 Pa.C.S. § 1547(b)(2).          This
         unambiguous statutory command leaves no doubt regarding the
         obligations of the police officer requesting the arrestee’s
         submission to a chemical test. See Weaver, 912 A.2d at 267
         (Baer, J., dissenting) (purpose of the subsection “is to entitle
         arrestees to the information necessary to assess the dire
         consequences they face if they fail to consent to chemical testing,
         to ensure their choice in that regard is knowing and conscious, as
         we described in O'Connell”).

Id. at 1171 n.12 (emphasis added).

                                          - 16 -
J-S26036-19


      the failure to provide such consent. The statute contemplates a
      police officer’s request that the arrestee submit to chemical
      testing, and, if the arrestee declines the request, “the testing shall
      not be conducted.” 75 Pa.C.S. § 1547(b)(1). The concept of
      implied consent does not allow for a chemical test if the arrestee
      refuses to provide actual consent in response to the police officer’s
      request. If, however, the arrestee complies with the police
      officer’s request, then the arrestee has provided actual consent.
      Contrary to the Commonwealth’s suggestion, the voluntariness of
      consent at the time of the chemical test remains an essential
      consideration.

      . . . . The statute does not authorize police officers to seize bodily
      fluids without an arrestee’s permission. Instead, it imposes an
      ultimatum upon the arrestee, who must choose either to submit
      to a requested chemical test or to face the consequences that
      follow from the refusal to do so.

Id. at 1176–77.

      Because Officer Kolb was statutorily obligated to inform Adaire of his

right to refuse chemical testing and the consequences arising therefrom and

failed to do so, as in Krenzel, we find that Adaire did not make a knowing

and conscious choice of whether to submit to the blood draw.            Since the

consent was not voluntary, we must reverse that portion of the suppression

order.

      Judgment of sentence vacated.        Remanded for further proceedings.

Jurisdiction relinquished.




                                     - 17 -
J-S26036-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/19




                          - 18 -